Citation Nr: 0424749	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  02-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
psychophysiological musculoskeletal reaction (to include 
migraine headaches), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from August 1965 to May 1969.

This appeal arises from an October 2000 rating decision by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans' Affairs which granted an increased 
evaluation for service-connected psychophysiological 
musculoskeletal reaction, and assigned a 10 percent 
evaluation, effective February 2000.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist.  

In a VA examination dated February 2004, the veteran reported 
that he has headaches every day and, in recent months, these 
headaches have been accompanied by nausea and vomiting.  As 
an initial matter, the examiner noted that the veteran is 
being treated for his headaches at the Tuscaloosa VAMC.  A 
rating deferral dated January 2004 also notes that the RO 
should obtain treatment records from the Montgomery VAMC.  
However, there are no treatment records in the veteran's 
claim file from either medical center.  These records may be 
relevant to the veteran's claim and should be obtained, if 
available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

In addition, the veteran told the examiner that he had been 
seeing Dr. Cheng in the past few months.  He had also seen 
Dr. Ketchum, his family physician, a year before the exam.  
He also saw Dr. Lucy in 2002, Dr. Todorov, and Dr. Ford at 
the Birmingham Headache Clinic.  However, there are no recent 
medical treatment records from these providers.  In addition, 
the February 2004 examination was conducted without the 
benefit of review of these treatment records.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the VAMC in 
Tuscaloosa and Montgomery, Alabama and 
request any records of the veteran's 
treatment at those facilities.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should contact the veteran 
and obtain treatment dates, current 
addresses, and authorizations to obtain 
treatment records from Drs. Cheng, 
Ketchum, Lucy, Todorov, and Ford.  The 
RO should attempt to obtain any 
outstanding records and associate them 
with the claims file.

3.  Thereafter, the RO should also 
schedule the veteran for a VA 
neurological examination in order to 
determine the severity of his service-
connected migraine headaches. The 
examiner should specifically comment on 
whether the veteran's headaches occur 
with characteristic prostrating attacks 
occurring on an average of once a month 
over the previous several months or 
whether he suffers very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability. The claims folder and a 
copy of this remand must be made 
available to the examiner prior to the 
examination for review. Such review 
should be indicated on the examination 
report.


4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



